DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 Response to Amendment
Applicant’s amendment filed 15 November 2021 amends claims 1-6, 8-13, 15, 16, 18, and 19. Claims 20 and 21 have been cancelled. Claims 22-25 have been added. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Applicant cancelled Claims 20-21. Applicant respectfully requests that the examiner withdraw the rejection to the claims.” This argument has been fully considered and is persuasive. The previous 112(a) rejection of claims 20-21 has been withdrawn.
Applicant argues, “All cited references, alone or in combination, fail to disclose or suggest ‘wherein the controller determines whether the country indicated by the received country information is included in the specified region,’ defined by the amended Claim 1…He, for example, decides whether to send data 
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 2 requires the no transmission of data when the controller determines that the country indicated by the received country information is included in the specified region and the data includes personal information. However, the specification discloses that if the received country information is included in the specified region, the data is transmitted irregardless of whether or not the data includes personal information (See specification paragraphs [0059]-[0060] & [0071]-[0073]). Examiner believes the claims include a typographical error where line 9 of claim 2 was intended to read “by the received country information is not included in the specified region”, which would correspond with specification and the previous scope of claim 2. For the purposes of examination, the Examiner will treat claim 2 as if line 9 read “by the received country information is not included in the specified region”.
Claims 22-25 require the manual entry of the actual location of an apparatus via a user interface. Paragraph [0032] of the specification discloses that an installation country can be manually selected via a user interface, however, the disclosure makes no mention of determining that the device is actually located in the selected country. Therefore, the specification does not support the manual selection of the current location of the apparatus as required by the claims. Instead, the specification details a scenario where a country can be manually selected without regard to where the device is actually located. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of Livneh, U.S. Publication No. 2017/0359313. Referring to claims 1, 3, 18, 19, Kimoto discloses a communication method wherein the number for a destination terminal is entered using a keypad ([0030]), which meets the limitation of a data transmission apparatus having a user interface to set a data transmission destination to which the data transmission apparatus is to transmit data. The manufactured country code of the destination terminal is determined ([0034] & [0029]: functionality performed by program executed by MPU. Program executing the corresponding functionality would read on the claimed communicator), which meets the limitation of a communicator that receives country information indicating a country where an apparatus at the set data transmission destination is located. The manufactured country code of an MFP terminal is also determined ([0034] & [0029]: functionality performed by program executed by MPU. MPU would read on the claimed controller), which meets the limitation a controller that obtains country information indicating a country where the data transmission apparatus is located [and that specifies a region which includes the country indicated by the obtained country information, wherein the region includes a plurality of countries]. A determination is carried out as to whether or not the manufactured country code of the destination terminal is identical to the manufactured country code of the MFP ([0034] & [0029]: functionality performed by program executed by MPU), which meets the limitation of wherein the controller determines whether the country indicated by the received country information [is included in the specified region]. When the manufactured country code of the destination terminal matches to the manufactured country code of the MFP, the MFP is allowed to transmit image data to the destination terminal ([0034]), which meets the limitation of wherein the data transmission apparatus transmits the data in a case where the controller determines that the country indicated by the received country information is [included in the specified region]. When the manufactured country code of the destination terminal does not match to the manufactured country code of the MFP, the MFP can be prevented from transmitting the image data to the destination terminal ([0035]: operator can be urged to not transmit the image data to the destination terminal), which meets the limitation the data transmission apparatus does not transmit the data in a case where the controller determines that the country indicated by the received country information is not [included in the specified region]. When the manufactured country code of the destination terminal does not match to the manufactured country code of the MFP, a message is displayed to the user that indicates that the country codes do not match ([0035]), which meets the limitation of wherein a predetermined notification is given to a user in a case where the controller determines that the country indicated by the received country information is not [included in the specified region].
Kimoto does not specify that the manufactured country codes are compared based upon country regions. Livneh discloses a data anonymization system wherein a user device in a first geographic region attempts to transmit data to a server in a second geographic region ([0077]-[0079]) such that the geographic regions can include a union of countries ([0028]: region that includes a union of countries would be considered a region that includes a plurality of countries), which meets the limitation of a country where the data transmission apparatus is located and that specifies a region which includes the country indicated by the obtained country information, wherein the region includes a plurality of countries. The region of the user device is compared to the region of the server to determine whether or not the regions are the same ([0078]: where region can include a union of countries [0028]), which meets the limitation wherein the controller determines whether the country indicated by the received country information is included in the specified region. The regions implement policies that specify that the received data is not permitted to be transmitted outside of the region ([0078]: transmission of the data within the region is allowed, but transmission outside of the region would not be allowed), which meets the limitation of wherein the transmission apparatus transmits the data in a case where the controller determines that country indicated by the received country information is included in the specified region, and the data transmission apparatus does not transmit the data in a case wherein the controller determines that the country indicated by the received country information is not included in the specified region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication method of Kimoto to have additionally determined whether the compared manufactured country codes correspond to countries in the same region in order to ensure that the communications do not violate the regulations of different countries as suggested by Livneh ([0003]-[0004] & [0029]).
Referring to claim 2, Kimoto discloses that a determination is carried out as to whether or not the manufactured country code of the destination terminal is identical to the manufactured country code of the MFP ([0034]) such that when the manufactured country code of the destination terminal does not match to the manufactured country code of the MFP, the MFP can be permitted to or prevented from transmitting the image data to the destination terminal ([0035]), which meets the limitation of wherein the data transmission apparatus transmits the data in a case where the controller determines that the country indicated by the received country information is not [included in the specified region], the data transmission apparatus does not transmit the data in a case where the controller determines that the country indicated by the received country information is [included in the specified region].
Kimoto does not specify that the manufactured country codes are compared based upon country regions. Livneh discloses a data anonymization system wherein a user device in a first geographic region attempts to transmit data that includes personal information to a server in a second geographic region ([0077]-[0079]) such that the geographic regions can include a union of countries ([0028]: region that includes a union of countries would be considered a region that includes a plurality of countries). The personal information in the received data is identified ([0078]), which meets the limitation of wherein the controller judges whether personal information is included in the data. The region of the user device is compared to the region of the server to determine whether or not the regions are the same ([0078]: where region can include a union of countries [0028]), which meets the limitation wherein the controller determines whether the country indicated by the received country information is included in the specified region. If the user is located in a different region than the destination server, and the data does not include personal information, the data is allowed to be forwarded to the destination server ([0077]-[0078]: request can include non-PII items and anonymization policy only performed when PII is identified), which meets the limitation of wherein the data transmission apparatus transmits the data in a case where the controller determines that the country indicated by the received country information is not included in the specified region and in a case where the controller judges that the personal information is not included in the data. If the user is located in a different region than the destination server, the identified personal information is anonymized and forwarded to the destination server ([0078]-[0084]: personal information is removed via anonymization and therefore, not transmitted), which meets the limitation of the data transmission apparatus does not transmit the data in a case where the controller determines that the country indicated by the received country information is not included in the specified region and in a case where the controller judges that the personal information is included in the data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication method of Kimoto to have additionally determined whether the compared manufactured country codes correspond to countries in the same region in order to ensure that the communications do not violate the regulations of different countries as suggested by Livneh ([0003]-[0004] & [0029]).
Referring to claim 4, Kimoto discloses that a determination is carried out as to whether or not the manufactured country code of the destination terminal is identical to the manufactured country code of the MFP ([0034]) such that when the manufactured country code of the destination terminal does not match to the manufactured country code of the MFP, a notification is sent to the operator of the MFP to make a selection regarding whether or not the image will be transmitted ([0035]: notification sent to operator allows for the operator select transmission of the image), which meets the limitation of wherein the data transmission apparatus transmits the data in a case where the controller determines that the country indicated by the received country information is not [included in the specified region], the predetermined notification is given to the user in a case where the controller determines that country indicated by the received country information is not [included in the specified region]. 
Kimoto does not specify that the manufactured country codes are compared based upon country regions. Livneh discloses a data anonymization system wherein a user device in a first geographic region attempts to transmit data that includes personal information to a server in a second geographic region ([0077]-[0079]) such that the geographic regions can include a union of countries ([0028]: region that includes a union of countries would be considered a region that includes a plurality of countries). The personal information in the received data is identified ([0078]), which meets the limitation of wherein the controller judges whether personal information is included in the data. The region of the user device is compared to the region of the server to determine whether or not the regions are the same ([0078]: where region can include a union of countries [0028]), which meets the limitation wherein the controller determines whether the country indicated by the received country information is included in the specified region. If the user is located in a different region than the destination server, and the data does not include personal information, the data is allowed to be forwarded to the destination server ([0077]-[0078]: request can include non-PII items and anonymization policy only performed when PII is identified), which meets the limitation of wherein the data transmission apparatus transmits the data in a case where the controller determines that the country indicated by the received country information is not included in the specified region and in a case where the controller judges that the personal information is not included in the data. If the user is located in a different region than the destination server, the identified personal information is anonymized and forwarded to the destination server ([0078]-[0084]: personal information is removed via anonymization and therefore, not transmitted), which meets the limitation of where the controller determines that the country indicated by the received country information is not included in the specified region and in a case where the controller judges that the personal information is included in the data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication method of Kimoto to have additionally determined whether the compared manufactured country codes correspond to countries in the same region in order to ensure that the communications do not violate the regulations of different countries as suggested by Livneh ([0003]-[0004] & [0029]).
Referring to claim 5, Kimoto discloses that if the manufacturer country codes are the same, a notification is provided to the MFP operator that the country codes are the same (Figures 5A-5B & [0034]: message provided to the operator is different from message provided to operator when the country codes do not match. Therefore, the message that the country codes do not match is not provided when country codes do match), which meets the limitation of wherein the predetermined notification is not given to the user in a case where the controller determines that the country indicated by the received country information is [included in the specified region].
Kimoto does not specify that the manufactured country codes are compared based upon country regions. Livneh discloses a data anonymization system wherein a user device in a first geographic region attempts to transmit data to a server in a second geographic region ([0077]-[0079]) such that the geographic regions can include a union of countries ([0028]: region that includes a union of countries would be considered a region that includes a plurality of countries). The region of the user device is compared to the region of the server to determine whether or not the regions are the same ([0078]: where region can include a union of countries [0028]), which meets the limitation wherein the controller determines whether the country indicated by the received country information is included in the specified region. The regions implement policies that specify that the received data is not permitted to be transmitted outside of the region ([0078]: transmission of the data within the region is allowed, but transmission outside of the region would not be allowed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication method of Kimoto to have additionally determined whether the compared manufactured country codes correspond to countries in the same region in order to ensure that the communications do not violate the regulations of different countries as suggested by Livneh ([0003]-[0004] & [0029]).
Referring to claims 6, 7, Kimoto discloses that the notification urges the operator to select whether or not to transmit the image ([0035] & Figure 5B), which meets the limitation of wherein the predetermined notification is a notification prompting the user to select whether to transmit the data to the transmission destination set by the user interface.
Referring to claim 8, Kimoto discloses that when “YES” is selected from the notification message (Figures 5A & 5B), the image data is transmitted ([0037]), which meets the limitation of wherein the data transmission apparatus transmits the data in a case where the user makes selection to transmit the data after the predetermined notification has been given. When “NO” is selected from the notification message, the image is not transmitted ([0038]: transmission process is terminated), which meets the limitation of the data transmission apparatus does not transmit the data in a case where the user makes selection not to transmit the data after the predetermined notification has been given.
Referring to claim 9, Kimoto discloses that the determination of whether the country codes match ([0034]) is not performed until after confirmation that the number for the destination terminal has been entered using the keypad ([0031]: by not performing the determination until after the number has been confirmed to have been entered, the keypad entry essentially controls when the determination will be performed), which meets the limitation of wherein the user interface selects whether  to execute the determination by the controller of whether the country indicated by the received country information is [included in the specified region].
Kimoto does not specify that the manufactured country codes are compared based upon country regions. Livneh discloses a data anonymization system wherein a user device in a first geographic region attempts to transmit data to a server in a second geographic region ([0077]-[0079]) such that the geographic regions can include a union of countries ([0028]: region that includes a union of countries would be considered a region that includes a plurality of countries). The region of the user device is compared to the region of the server to determine whether or not the regions are the same ([0078]: where region can include a union of countries [0028]), which meets the limitation wherein the controller determines whether the country indicated by the received country information is included in the specified region. The regions implement policies that specify that the received data is not permitted to be transmitted outside of the region ([0078]: transmission of the data within the region is allowed, but transmission outside of the region would not be allowed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication method of Kimoto to have additionally determined whether the compared manufactured country codes correspond to countries in the same region in order to ensure that the communications do not violate the regulations of different countries as suggested by Livneh ([0003]-[0004] & [0029]).
Referring to claim 15, the limitation requiring the claimed region to be the European Economic Area does not receive patentable weight because such a limitation does not define structure nor does not the limitation require steps to be performed. Therefore, the claimed name of the region would amount to non-functional descriptive material that does not receive patentable weight because the claimed name of the region does not define structure nor does the name of the region require steps to be performed (MPEP 2111.05). Specifically, the claimed determination unit will determine whether the country indicated by information received from the receiving unit and the country indicated by information received from the obtaining unit are from the same region in exactly the same manner regardless of the region.
Referring to claim 16, Kimoto discloses that the data transmitted is image data ([0034]) such that the image data is received from a scanning unit (Figure 4, 14) that scans a document to create the image data ([0025]), which meets the limitation of a scanner that scans a document, wherein the data is image data produced by scanning the document with the scanner.
Referring to claim 17, Kimoto discloses that the MFP terminal includes a printing unit (Figure 4, 15), which meets the limitation of a printer.
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of Livneh, U.S. Publication No. 2017/0359313, and further in view of Kothapalli Venkata, U.S. Patent No. 10,171,987. Referring to claim 10, Kimoto, as modified in view of Livneh above, does not specify that the manufactured country codes are registered in the terminals. Kothapalli Venkata discloses the utilization of an IMSI, whose first 3 digits include the country code (Col. 1, lines 30-34), such that each mobile terminal includes a registered IMSI (Col. 1, lines 26-29), which meets the limitation of wherein the controller registers the information indicating the country where the data transmission apparatus is located. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the manufactured country codes of Kimoto to have been registered on the terminals in order to provide network operators with information necessary to control terminal access on the network as suggested by Kothapalli Venkata (Col. 1, lines 21-29).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of Livneh, U.S. Publication No. 2017/0359313, and further in view of Siddiqui, U.S. Patent No. 6,292,666. Referring to claims 11, 12, Kimoto, as modified in view Livneh above, does not disclose that the manufactured country codes are received from an external server. Siddiqui discloses a telecommunications system wherein a mobile terminal (MS) transmits GPS information to a GS such that the MSC of the GS determines the country code for the GPS and transmits the country code back to the mobile terminal (MS) in a location update acknowledgment message (Col. 5, line 50 – Col. 6, line 4 ), which meets the limitation of wherein the controller is obtains, from an external server, the information indicating the country where the data transmission apparatus is located. The mobile terminal transmits the GPS information to a GS that is serving the satellite cell where the mobile terminal is currently located (Col. 5, lines 45-49) and the current location of the mobile terminal is displayed to the user on the mobile device (Col. 5, lines 39-42: claim does not specify how the user interface is utilized to designate the external server. Therefore, because the display outputs the location information that corresponds to the GS that will receive the transmission, the limitation has been met.), which meets the limitation of wherein the user interface designates the external server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed for the mobile terminals of Kimoto to have received updated country codes from an external server, such as the GS in Siddiqui, in order to ensure that the appropriate country codes are appended to communications in order to avoid unwanted and unnecessary charges as suggested by Siddiqui (Col. 5, lines 29-38).
Referring to claim 13, Kimoto, as modified in view Livneh, does not disclose that the manufactured country codes are received from an external server. Siddiqui discloses a telecommunications system wherein a mobile terminal (MS) transmits GPS information to a GS such that the MSC of the GS determines the country code for the GPS and transmits the country code back to the mobile terminal (MS) in a location update acknowledgment message (Col. 5, line 50 – Col. 6, line 4: updating the country code would be considered the claimed change to the information indicating the country), which meets the limitation of the controller changes the information indicating the country where the data transmission apparatus is located. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed for the mobile terminals of Kimoto to have received updated country codes from an external server, such as the GS in Siddiqui, in order to ensure that the appropriate country codes are appended to communications in order to avoid unwanted and unnecessary charges as suggested by Siddiqui (Col. 5, lines 29-38).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of Livneh, U.S. Publication No. 2017/0359313, and further in view of Sudia, U.S. Publication No. 2001/0050990. Referring to claim 14, Kimoto discloses that the manufacturer country code of the destination terminal is received in an NSF signal ([0034]). Kimoto, as modified in view Livneh above, does not specify that the manufacturer country code is included in a certificate in the NSF signal. Sudia discloses that communications are sent that include a certificate that includes user country codes ([0274]), which meets the limitation of wherein the information indicating the country where the apparatus at the data transmission destination set by the user interface is located is included in a server certificate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the manufacturer country code to have been included in a certificate in the NSF signal in order to ensure that the NSF signal recipient can trust the source of the signal as suggested by Sudia ([0140]).
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over  Kimoto, U.S. Publication No. 2007/0127081, in view of Livneh, U.S. Publication No. 2017/0359313, and further in view of Vinson, U.S. Publication No. 2020/0250633. Referring to claims 22-25, Kimoto, as modified in view of Livneh, does not disclose the manual selection of country information. Vinson discloses the manual selection of country information from a displayed menu ([0042]), which meets the limitation of wherein the country where the data transmission apparatus is located is selected via the user interface, wherein the country where the data transmission apparatus is located is selected from among the plurality of countries via the user interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the communication method of Kimoto to have allowed for the manually selection of country information in order to enable users to activate functionality in particular geographic regions as suggested by Vinson ([0042]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437